Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear in Line 6 “a position sensor “is this a different position senor or the same cited in claim 1.  If it is the same “the “needs to be used instead of “a”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 13,14 is rejected under 35 U.S.C. 103 as being unpatentable over CN103802659 in view of CN108725269.
CN103802659 discloses control device for rotary apparatus comprising driving voltage to motor that rotates output gear of rotary apparatus and control circuit to output driving circuit driving pulses in a number corresponding to driving target included in driving command signal form outside, when control circuit includes driving pulse output to out driving pulses corresponding to driving target included in driving command , position information acquiring unit to acquire position information form position sensor that read rotating position of output gear  and rotation abnormality detecting unit to determine based on position information acquired by position information acquiring unit whether rotation abnormality has occurred in rotary apparatus, see paragraph 48  motor 2b, output gear 2d position sensor 7 and paragraph 5 under background art .  CN103802659 lacks disclosing stepping motor.  CN108725269 discloses stepping moor see paragraph 20.  It would have been obvious to one of ordinary skill in the art to combine the control device of CN103802659 with stepping motor of CN108725269 for improved control. 

Allowable Subject Matter
Claims 2-5, 7-12,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Prior art does not disclose difference between first position information last time by position information and second position information this time by the position information acquiring unit is different from man ideal difference by a tolerance value or, also when difference between third position, first counter, first memory, rotation abnormality determination limiting unit, round counter, comprising dead zone determining step after position information acquiring step. 

Prior art CN102892673 discloses rotary apparatus. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/               Primary Examiner, Art Unit 2846